DETAILED ACTION
This communication is a second non-final responsive to the amendment filed on June 22, 2022. Claims 1, 14, and 20 have been amended, and claims 2 and 15 have been canceled. Claims 1, 3-14, and 16-20 are pending and are directed towards COMMUNICATION DEVICE AND NON-TRANSITORY COMPUTER-READABLE MEDIUM STORING COMPUTER-READABLE INSTRUCTIONS FOR COMMUNICATION DEVICE. Examiner acknowledge Applicant’s amendment and arguments and therefore withdraws the previous objections to the specification and the drawing. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto US 2019/0215878 A1 in view of Terao US 2018/0069718 A1

As per claims 1 and 20, Goto teaches a communication device comprising: 
a processor (The control unit 102 is constituted by a central processing unit (CPU). Goto, para [0022]); 
an output unit (a display unit that performs various displays and has a function with which it is possible to perform an output of visually recognizable information like an LCD or an LED or an output of sound like a speaker. Goto, para [0023]); 
a wireless interface (The wireless unit 104 is constituted by a chip that performs a wireless communication. Goto, para [0023]); and 
a memory storing computer-readable instructions, wherein the computer-readable instructions, when executed by the processor, cause the communication device to (the storage unit that stores various information such as a control program executed by the control unit. Goto, para [0022]): 
accept an input of user authentication information for authenticating a user of the communication device (the smart phone 304 accepts an instruction for executing the communication parameter sharing processing from the user by the input unit. Goto, para [0041]); 
in a case where the second connection information is stored in the memory and authentication using the inputted user authentication information is successful, cause the output unit to output specific information obtained by using a public key, the public key being obtained by a first external device in response to the specific information being outputted //wherein the specific information is a coded image obtained by the public key being coded// (The smart phone 304 captures the QR code displayed by the printer 305 that has received a processing starting instruction from the user and obtains authentication information from the QR code (F401). It should be noted that the authentication information obtained in F401 may be a public key. Goto, para [0032]), wherein in a case where the authentication using the inputted user authentication information fails, the specific information is not outputted (the smart phone 304 performs the authentication processing described in F402 to F404 in FIG. 4 (S602). It should be noted that the smart phone 304 ends the processing in a case where the authentication processing is failed. The smart phone 304 determines whether or not the setting request signal is received from the printer 305 in a case where the authentication processing is successful (S603, F405). The smart phone 304 ends the processing in a case where the setting request signal is not received from the printer. Goto, para [0042]); 
after the specific information has been outputted, receive an authentication request in which the public key is used from the first external device via the wireless interface (The smart phone 304 obtains the identification information by calculating a hash value with respect to the public key included in the QR code. After the identification information is calculated, the smart phone 304 transmits an authentication request signal to the printer 305 (F402). The smart phone 304 transmits the authentication request signal including the generated identification information to the printer. Goto, para [0032]); 
in a case where the authentication request is received from the first external device, send an authentication response to the first external device via the wireless interface (The printer 305 transmits an authentication response signal indicating whether or not the authentication processing is successful. Goto, para [0033]); 
after the authentication response has been sent to the first external device, receive first connection information from the first external device via the wireless interface, the first connection information being for establishing a first wireless connection via the wireless interface between the communication device and a second external device (When the authentication confirmation signal is received, the printer 305 transmits a setting request signal for requesting the communication parameter to the smart phone 304 (F405). When the setting request signal is received, the smart phone 304 transmits a setting response signal including the communication parameter to the printer 305 (F406). Herein, the communication parameter is communicated in an encrypted state using the common key shared in the authentication processing. It should be noted that the setting response signal may be a DPP Configuration Response frame regulated by the DPP. Goto, para [0035]); and 
in a case where the first connection information is received from the first external device, establish the first wireless connection via the wireless interface between the communication device and the second external device by using the first connection information (When it is confirmed that the same apparatus is registered, the access point 302 transmits a connection permission signal for permitting the connection of the printer 305 to the printer 305 (F408). It should be noted that the printer 305 may also include the communication parameter obtained from the smart phone 304 such as the encryption key in the connection request signal. In addition, the access point 302 may confirm whether or not the encryption key included in the connection request signal is matched with the encryption key necessary for the communication in the network 303 and transmit the connection permission signal in a case where the encryption keys are matched with each other. When the connection permission signal is received, the printer 305 implements necessary connection processing such as 4-Way Handshake with the access point 302 and participates in the network 303. Goto, para [0038]-[0039]).
Goto does not explicitly teach the input of the user authentication information is accepted in a case where second connection information is stored in the memory, the second connection information being information for establishing a second wireless connection via the wireless interface between the communication device and a third external device, wherein the specific information is outputted without accepting the input of the user authentication information in a case where the second connection information is not stored in the memory. 
However, Terao teaches the input of the user authentication information is accepted in a case where second connection information is stored in the memory, the second connection information being information for establishing a second wireless connection via the wireless interface between the communication device and a third external device (the printer 103 operates as a station (hereinafter, referred to as “STA”) of a wireless LAN, so as to be connected to the wireless network 106 formed by the AP 105. In this state, the smartphone 101 operates as a configurator of the DPP to execute setting of a communication parameter for establishing the wireless network 104 [second wireless connection] with respect to the printer 103. The printer 103 establishes the wireless network 104 based on the communication parameter acquired from the smartphone 101. Subsequently, the smartphone 101 similarly executes setting processing of a communication parameter with respect to the camera 102. The camera 102 uses the communication parameter acquired from the smartphone 101 to connect to the wireless network 104 established by the printer 103. Eventually, the printer 103 can directly execute wireless communication with the camera 102 via the wireless network 104 while concurrently connecting to the wireless network 106 and communicating with the AP 105. Terao, para [0017]-[0018])
wherein the specific information is outputted without accepting the input of the user authentication information in a case where the second connection information is not stored in the memory (The smartphone 101 captures and reads a QR code displayed on or associated with another apparatus. Herein, the QR code associated with the other apparatus refers to a QR code generated by another apparatus and displayed or printed through a certain output method. Then, the smartphone 101 acquires information included in the read QR code necessary for setting the communication parameter. Terao, para [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Goto in view of Terao. One would be motivated to do so, to establish multiple network connections between different devices. 

As per claim 3, Goto and Terao teach the communication device as in claim 1. Goto does not explicitly teach wherein the input of the user authentication information is accepted in a case where a state of the communication device is a second state among a first state and the second state, the first state being a state where usage of the communication device is not restricted, the second state being a state where the usage of the communication device is restricted, the specific information is outputted in a case where the state of the communication device is the second state and the authentication using the user authentication information is successful, and the specific information is outputted without accepting the input of the user authentication information in a case where the state of the communication device is the first state.
However, Terao teaches wherein the input of the user authentication information is accepted in a case where a state of the communication device is a second state among a first state and the second state, the first state being a state where usage of the communication device is not restricted, the second state being a state where the usage of the communication device is restricted, the specific information is outputted in a case where the state of the communication device is the second state and the authentication using the user authentication information is successful, and the specific information is outputted without accepting the input of the user authentication information in a case where the state of the communication device is the first state (the parameter receiving apparatus receives a start instruction of the parameter setting processing and determines whether the parameter receiving apparatus is connected to another wireless network through the communication unit 308. For example, it is determined that the parameter receiving apparatus is in a connected state when the communication unit 308 is connecting to a wireless network formed by another AP. It is also determined that the parameter receiving apparatus is in a connected state when the communication unit 308 is operating as an AP and forming a wireless network. Alternatively, it is determined that the parameter receiving apparatus is in a connected state when the parameter receiving apparatus is waiting for a Go-Negotiation-Request at a specific frequency channel based on the Wi-Fi Direct standard. Terao, para [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Goto in view of Terao. One would be motivated to do so, to establish communication based on the usage state of the communication device. 

As per claim 4, Goto and Terao teach the communication device as in claim 1, wherein the specific information is a coded image obtained by the public key being coded (The barcode reading control unit 203 analyzes an image of a one-dimensional barcode, a two-dimensional code such as a QR code, or the like which is captured by the capturing unit 106 and obtains coded information. The barcode reading control unit 203 captures code information by the capturing unit 106 which includes a public key to be used when the communication parameter sharing processing is executed and obtains the captured image. It should be noted that the code information may also be a two-dimensional code such as a CP code or a QR code or a one-dimensional code such as a barcode. The barcode reading control unit 203 analyzes the image of the code information obtained by the capture by the capturing unit 106 and obtains the coded information. According to the present embodiment, the code information may include information used in the communication parameter sharing processing. Goto, para [0027]).

As per claim 5, Goto and Terao teach the communication device as in claim 4, wherein the coded image is a QR code (Registered Trademark), and the public key is obtained by the first external device by the QR code being captured by the first external device (The barcode reading control unit 203 analyzes an image of a one-dimensional barcode, a two-dimensional code such as a QR code, or the like which is captured by the capturing unit 106 and obtains coded information. The barcode reading control unit 203 captures code information by the capturing unit 106 which includes a public key to be used when the communication parameter sharing processing is executed and obtains the captured image. It should be noted that the code information may also be a two-dimensional code such as a CP code or a QR code or a one-dimensional code such as a barcode. The barcode reading control unit 203 analyzes the image of the code information obtained by the capture by the capturing unit 106 and obtains the coded information. According to the present embodiment, the code information may include information used in the communication parameter sharing processing. Goto, para [0027]).

As per claim 6, Goto and Terao teach the communication device as in claim 1, wherein the output unit is a display unit for displaying an image, and the specific information is displayed on the display unit which is the output unit (a display unit that performs various displays and has a function with which it is possible to perform an output of visually recognizable information like an LCD or an LED or an output of sound like a speaker. The display unit 105 is provided with the function for outputting at least one of the visual information and the sound information. In a case where the visual information is to be displayed, the display unit 105 includes video RAM (VRAM) that holds image data corresponding to the visual information to be displayed. The display unit 105 performs display control for causing the LCD or the LED to continue displaying the image data stored in the VRAM. Goto, para [0023]) (Control for generating a one-dimensional barcode, a two-dimensional code such as a QR code, or the like and displaying the generated one-dimensional barcode, two-dimensional code, or the like on the display unit. Goto, para [0028]).

As per claim 7, Goto and Terao teach the communication device as in claim 1. Goto does not explicitly teach wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: in a case where the authentication using the inputted user authentication information is successful, shift a state of the communication device from a non-respondent state to a respondent state, wherein in the case where the authentication using the inputted user authentication information fails, the state of the communication device is maintained in the non-respondent state, the non-respondent state being a state where the authentication response is not sent, the respondent state being a state where the authentication response is sent to the first external device in response to the authentication request being received from the first external device, and wherein in a case where the authentication request is received from the first external device after the state of the communication device has been shifted to the respondent state, the authentication response is sent to the first external device via the wireless interface. 
However, Terao teaches in a case where the authentication using the inputted user authentication information is successful, shift a state of the communication device from a non-respondent state to a respondent state, wherein in the case where the authentication using the inputted user authentication information fails, the state of the communication device is maintained in the non-respondent state, the non-respondent state being a state where the authentication response is not sent, the respondent state being a state where the authentication response is sent to the first external device in response to the authentication request being received from the first external device (the parameter receiving apparatus receives a start instruction of the parameter setting processing and determines whether the parameter receiving apparatus is connected to another wireless network through the communication unit 308. For example, it is determined that the parameter receiving apparatus is in a connected state when the communication unit 308 is connecting to a wireless network formed by another AP. It is also determined that the parameter receiving apparatus is in a connected state when the communication unit 308 is operating as an AP and forming a wireless network. Terao, para [0062])(in a case where it is determined that the parameter receiving apparatus is not connected to the wireless network (NO in step S501), the processing proceeds to step S503. In step S503, the parameter receiving apparatus generates a QR code including a predetermined frequency channel as a frequency channel used for the parameter setting processing. Terao, para [0064]), and
wherein in a case where the authentication request is received from the first external device after the state of the communication device has been shifted to the respondent state, the authentication response is sent to the first external device via the wireless interface (In a case where it is determined that the parameter receiving apparatus is connected to the wireless network (YES in step S501), the processing proceeds to step S502. In step S502, the parameter receiving apparatus generates a QR code including a frequency channel the same as the frequency channel used for the connected wireless network as information about a frequency channel used for parameter setting. Terao, para [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Goto in view of Terao. One would be motivated to do so, so that the communication device can switch between different states based on the authentication request and response. 

As per claim 8, Goto and Terao teach the communication device as in claim 7, wherein the specific information is information obtained by using the public key and communication channel information indicating a first communication channel predetermined in the communication device, the communication channel information is obtained by the first external device by the specific information being outputted (the communication parameters may also include a Connector regulated by the DPP, a MAC address, a PSK, a passphrase, an IP address for performing a communication on an IP layer, information necessary for a higher-level service. The communication parameter sharing processing executed by the communication parameter sharing processing is set as the DPP. Goto, para [0026]) (The information used in the communication parameter sharing processing is information such as a public key used in authentication processing or an identifier of an apparatus. It should be noted that the public key is information used for increasing security at the time of the communication parameter sharing processing and may also be information such as a certificate or a password. Goto, para [0027]), the respondent state includes monitoring receipt of the authentication request using the first communication channel from the first external device, and the authentication response is sent to the first external device via the wireless interface in a case where the authentication request using the first communication channel is received from the first external device after the state of the communication device has been shifted to the respondent state (In a case where the identification information included in the received authentication request signal is matched with the calculated identification information, the printer 305 transmits the authentication response signal indicating that the authentication is successful to the smart phone 304 (F403). It should be noted that the authentication response signal is set to include information necessary for executing the authentication processing at a transmission source of the authentication request signal. For example, the authentication response signal includes the identification information calculated at a transmission source of the authentication response signal. Goto, para [0033]).

As per claim 9, Goto and Terao teach the communication device as in claim 8, wherein the first wireless connection is established via the wireless interface between the communication device and the second external device by using a second communication channel different from the first communication channel (The legacy PSK/passphrase is an encryption key used when the authentication or key exchange based on the related-art WPA or IEEE802.11 is implemented. That is, the legacy PSK/passphrase is information for establishing a connection to the wireless network formed by the access point in accordance with a protocol different from the DPP. In addition, the Connector is various information used in the authentication protocol and the key exchange algorithm specified by the DPP. The Connector is information for establishing a connection to the wireless network formed by the access point in accordance with the DPP. Goto, para [0036]).

As per claim 10, Goto and Terao teach the communication device as in claim 7. Goto dese not explicitly teach wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: in a case where a specific condition is fulfilled after the state of the communication device has been shifted to the respondent state, shift the state of the communication device from the respondent state to the non-respondent state. 
However, Terao teaches wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: in a case where a specific condition is fulfilled after the state of the communication device has been shifted to the respondent state, shift the state of the communication device from the respondent state to the non-respondent state (the parameter receiving apparatus receives a start instruction of the parameter setting processing and determines whether the parameter receiving apparatus is connected to another wireless network through the communication unit 308. For example, it is determined that the parameter receiving apparatus is in a connected state when the communication unit 308 is connecting to a wireless network formed by another AP. It is also determined that the parameter receiving apparatus is in a connected state when the communication unit 308 is operating as an AP and forming a wireless network. Terao, para [0062]) (in a case where it is determined that the parameter receiving apparatus is not connected to the wireless network (NO in step S501), the processing proceeds to step S503. In step S503, the parameter receiving apparatus generates a QR code including a predetermined frequency channel as a frequency channel used for the parameter setting processing. Terao, para [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Goto in view of Terao. One would be motivated to do so, so that the communication device can switch between different states based on a specific condition. 

As per claim 11, Goto and Terao teach the communication device as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: 
receive a specific signal from the first external device (When the authentication response signal is received, the smart phone 304 implements the authentication processing on the basis of the information included in the authentication response signal. Goto, para [0034]); and 
in a case where the specific signal is received from the first external device, notify the user that it is capable of accepting the input of the user authentication information (The smart phone 304 may also perform the authentication by determining whether or not the identification information included in the received authentication response signal is matched with the identification information generated on the basis of the information obtained from the QR code. In addition, the smart phone 304 generates a common key on the basis of the information included in the authentication response signal or obtains a common key from the authentication response signal. Goto, para [0034]).

As per claim 12, Goto and Terao teach the communication device as in claim 11, wherein a notification screen for notifying the user that it is capable of accepting the input of the user authentication information is displayed on a display unit of the communication device (in a case where the printer 305 accepts an instruction for executing the communication parameter sharing processing from the user by the input unit. Goto, para [0051]).

As per claim 14, rejected based on the same references and rational used to reject claims 1 and 7

As per claim 16, rejected based on same references and rational used to reject claim 3.

As per claim 17, rejected based on same references and rational used to reject claim 8.

As per claim 18, rejected based on same references and rational used to reject claim 9.

As per claim 19, rejected based on same references and rational used to reject claim 10.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goto US 2019/0215878 A1 in view of Terao US 2018/0069718 A1 and further in view Takeuchi US 2016/0286021 A1. 

As per claim 13, Goto and Terao teach the communication device as in claim 1. Goto does not explicitly teach wherein the second external device is a parent station device that is to operate as a parent station of a wireless network, the second external device being different from the first external device, and the communication device participates in the wireless network by establishing the first wireless connection. 
However, Takuchi teaches wherein the second external device is a parent station device that is to operate as a parent station of a wireless network, the second external device being different from the first external device, and the communication device participates in the wireless network by establishing the first wireless connection (changing an operating state of the communication apparatus from a non-parent state to a parent state in a case where the state of the first interface is changed from the first state to the second state, the parent state being a state where the communication apparatus operates as a parent station of a wireless network, the non-parent state being a different state from the parent state, and the wireless network being a network for performing a wireless communication via the first interface, wherein in the performing of the communication, a wireless communication of the target data with the first external apparatus is performed via the first interface by using the wireless network, in a case where the communication apparatus operates in the parent state and both of the communication apparatus and the first external apparatus belong to the wireless network. Takeuchi, para [0112] and claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Goto in view of Takeuchi. One would be motivated to do so, to enhance the flexibility of the communication system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Hashimoto et al. US 2008/0158597 A1 directed to device and system for assisting printer selection through a network
B. Benoit et al. US 2015/0229475 A1 directed to assisted device provisioning in a network. 
C. Ohhira et al. US 2018/0069726 A1 directed to communication device that performs multiple wireless communications scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted
/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492